








GENERAL RELEASE







TO ALL TO WHOM THESE PRESENTS SHALL COME OR MAY CONCERN, KNOW THAT Leon Henry
(the “Releasor”) for good and valuable consideration, receipt whereof is hereby
acknowledged, releases and discharges Oculus, Inc., a Nevada corporation and its
officers, directors, shareholders, attorneys, consultants, agents, employees,
successors and assigns of such persons and entities (collectively, the
“Releasee”) from all actions, causes of action, suits, debts, dues, sums of
money, accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, damages, judgments,
extents, executions, claims, and demands whatsoever, in law, admiralty, or
equity, which against the Releasee that the Releasor and his successors and
assigns ever had, now has, or hereafter can, shall or may have for, upon, or by
reason of any matter, cause or thing whatsoever from the beginning of the world
to the day of the date of this Release, including without limitation all claims
arising out of or relating to any and all amounts owed by Releasee to Releasor
as of the date hereof.




This Release may not be changed orally.




IN WITNESS WHEREOF, the Releasor has executed this Release the 21st day of April
2017.







Leon Henry










By: Leon Henry        
























